Citation Nr: 1705336	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  08-21 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for hypertension.

2.  Entitlement to an initial rating higher than 10 percent prior to January 2015, and higher than 30 percent thereafter, for headaches.

3.  Entitlement to an initial rating higher than 10 percent prior to January 2015, and higher than 60 percent thereafter, for coronary artery disease.

4.  Entitlement to an initial rating higher than 10 percent for GERD (gastroesophageal reflux disease).

5.  Entitlement to an initial rating higher than 20 percent for residuals of right shoulder dislocation with degenerative arthritis. 

6.  Entitlement to an initial rating higher than 20 percent for impairment of the right humerus.

7.  Entitlement to an initial rating higher than 10 percent prior to July 2010, and higher than 20 percent thereafter, for low back strain.  

8.  Entitlement to an initial rating higher than 10 percent for right knee arthritis.

9.  Entitlement to an initial rating higher than 10 percent for left knee arthritis.

10.  Entitlement to an initial rating higher than 20 percent for right knee instability.

11.  Entitlement to an initial rating higher than 20 percent for left knee instability.

12.  Entitlement to Aid and Attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1984 to June 1985, and from June 1995 to July 2006. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In February 2015, the Board remanded these issues for additional development.  Subsequent to that development, the Veteran was granted a 100 percent rating for his PTSD, effective from the date of his initial claim, which mooted a claim for a total disability rating due to individual unemployability (TDIU).  He was also granted special monthly compensation (SMC) at the housebound level, also effective from the date of his initial claim, July 2006.

The Board has inferred a claim for Aid and Attendance, as the record suggests that he requires the aid of another person in performing the personal functions of everyday living.  

The issue of entitlement to service connection for a dental disability, for both compensation and treatment purposes, was raised by the record in a January 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

In this decision, the Board is continuing the Veteran's 10 percent rating for hypertension.  The Board is granting a higher 50 percent rating for headaches effective from July 2006.  The Veteran's remaining claims require additional development and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  His hypertension does not manifest with diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more.  

2.  The Veteran's headaches are very frequent completely prostrating and prolonged and productive of severe economic inadaptability.  



CONCLUSIONS OF LAW

1.  The criteria are not met for a higher rating for hypertension.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.6, 4.104, DC 7101 (2016).

2.  The criteria are met for a 50 percent initial rating for headaches.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code (DC) 8100 (2016).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing the evidence pertaining to his claims for higher ratings for hypertension and headaches.  38 C.F.R. § 3.159(c).  His VA treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that there are additional treatment records that have not been obtained, and for which the remaining claims are being remanded.  As discussed in more detail below, these records were all mentioned as having provided specific treatment for only some of his service connected disabilities.  In other words, there is no suggestion that the Veteran has had private treatment for, or that there are outstanding relevant records pertaining to, his headaches or his hypertension.  Further, as the Board is awarding the highest rating available for his headaches, there is no need to search for additional records without some suggestion that they would be particularly relevant, of which there is none here.  As to his hypertension, the VA treatment records contain numerous readings over the period that this claim has been on appeal, which are sufficient for adjudication.  Without some suggestion that there are relevant additional records available regarding hypertension, it is not necessary to remand the claim yet again for records that would not likely be of assistance to the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Increased rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Hypertension

The Veteran's hypertension is rated as 10 percent disabling under DC 7101.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent rating is warranted when the evidence shows diastolic pressure predominantly 100 or more; or, systolic pressure predominantly 160 or more; or, when the evidence shows a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for  diastolic pressure predominately 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

After review of the evidence, the Board does not find that the criteria for a 20 percent rating have been met.  During the January 2007 VA examination, his blood pressure was 149/100, 162/120, and 149/107.  During the July 2010 VA examination, his blood pressure was 117/83, 117/84, and 120/81.  At the March 2012 VA examination, his blood pressure was 138/88.  At the May 2015 VA examination, his blood pressure was 160/100, 180/100, and 150/100.  His VA treatment records from May 2007 through the present document many blood pressure readings, which show systolic pressure ranging from 127 to 152, and diastolic pressure ranging from 70 to 100.  Accordingly, this evidence does not show diastolic pressure predominantly 110 or more; indeed, diastolic pressure approaching 110 was only seen at the January 2007 VA examination, which the Board finds insufficient to meet the criteria that the readings be predominantly 110 or more, as they were only ever that high during that examination.  There are no blood pressure readings showing systolic pressure nearing 200.  Therefore, a rating higher than 10 percent is not warranted.  Id.  The Board recognizes that the Veteran takes medication for his hypertension, but the effects of his medication in regulating his blood pressure are contemplated by the diagnostic code.  Jones v. Shinseki, 26 Vet. App. 56 (2012).

Headaches

The Veteran's migraine headaches are currently rated as 10 percent disabling prior to January 2015, and 30 percent disabling thereafter, under 38 C.F.R. § 4.124a, 
DC 8100.  Under this code, a 0 percent rating is assigned for migraines that are less frequent.  A 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on average once a month over the last several months.  A 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

Neither the regulations nor the Court has defined "prostrating."  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes DC 8100, verbatim, but does not specifically address the matter of what is a prostrating attack).  By way of reference, according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 (11th Ed. 2007), "prostration" is defined as "complete physical or mental exhaustion."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

At the January 2007 VA examination, he reported daily headaches consisting of sharp and throbbing pain that lasted from 2 to 4 hours, with occasional accompanying nausea.  They were aggravated by stress and anxiety.  He continued to complain of daily headaches at the July 2010 VA examination, which were 3 to 4 hours long.  He indicated that less than half were prostrating, and that they were accompanied by nausea and light-headedness.  He took prescription tramadol on a daily basis, which reduced the pain but did not eliminate it.  At the March 2012 VA examination, he reported that they were only nearly every day, and that he felt like they "were almost always there," but that his medication helped.  He reported having sensitivity to light and sound during his headaches.  At the May 2015 VA examination, the Veteran complained of constant throbbing headache pain, with blurred vision and light sensitivity.  He reported that his headaches lasted 1 to 2 days.  The examiner did not find them to be "characteristically prostrating" but did find them to be very frequently prostrating and prolonged.  The examiner also indicated that he would have difficulty performing work activities under such circumstances.

His treatment records show complaints regarding frequent and chronic headaches.  In March 2010, he was complaining of daily headaches, with sensitivity to light and some nausea.  In December 2011, he reported that medication was working and that he was having fewer headaches.  However, in December 2013, his headaches were severe and daily, causing him to occasionally "see stars."

Based on this evidence, and in resolving all doubt in the Veteran's favor, the Board finds that an initial 50 percent rating is warranted for the Veteran's headaches.  He clearly has a history of prostrating attacks averaging much more than once a month.  Indeed, the record shows his headaches have been shown to cause nausea and to be accompanied by light-headedness and sensitivity to light and sound.  Further, even when not prostrating, there is chronic and constant pain.  The Board finds that these symptoms exceed the criteria for a 30 percent rating, and that a 50 percent rating is more appropriate, starting from July 2006 (the effective date of service connection).  38 C.F.R. §§ 3.400, 4.7, 4.124a, DC 8100.

The record does not show any symptoms of his headaches or hypertension that are not being compensated.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, all symptoms for his headaches were considered when determining whether they are prostrating.  There is no suggestion that these are unusual or exceptional cases, or that the rating schedule is inadequate to rate the disabilities.  Thun v. Peake, 22 Vet. App, 111 (2008).  Further, neither has caused him to be hospitalized, or shown to have significantly interfered with his work.  See 38 C.F.R. § 3.321(b)(1).  There is no suggestion that headaches or hypertension combine with any of his other disabilities to produce an unusual disability picture.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for extraschedular consideration is not warranted.


ORDER

The claim of entitlement to a higher rating for hypertension is denied.

An initial 50 percent rating is granted for headaches.


REMAND

Following the Board's February 2015 Remand, the Veteran was asked to provide authorization for the AOJ to obtain medical records.  He signed a VA Form 21-4142, but he did not complete the part of the form that lists the names of his medical treatment providers.  The record shows that he has had outside treatment, specifically: in 2011 and in 2015, for heart attacks; in 2015, for GERD; and, in 2015, for spinal and joint pain (Dr. Sykes) and neurological symptoms (Dr. Hargett).  Given that he signed the form, it is unclear whether he intended that these records not be obtained.  Accordingly, another opportunity will be provided, after which additional development may be undertaken.  

In regard to the inferred claim for Aid and Attendance, the Board notes that the Veteran's wife applied for Caregiver Support Benefits in 2015.  As he is in receipt of special monthly compensation (SMC) at the housebound level, his only avenue towards a greater benefit is to qualify for a higher level of SMC.  The record suggests that he is unable to care for his personal functions of everyday living without the aid of a caregiver, which is a higher level of SMC.  The Board has therefore inferred this claim for consideration in an attempt to maximize his benefits.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); Bradley v. Peake, 22 Vet. App. 280 (2008).    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his heart, GERD, and his joints (back, knees, and shoulder), and make arrangements to obtain all records not already associated with the claims file.  

Specifically, ask for authorization to obtain records from Flowers hospital, Fort Walton Beach Medical Center, Dr. Hargett, and Dr. Sykes.  Advise him on how to complete the form.

2.  Contemporaneously with the above, advise the Veteran on what information and evidence is needed to show entitlement to Aid and Attendance.

3.  After receipt of records, schedule the Veteran for an examination for an opinion on whether he is in need of the aid and attendance.  The examiner is asked to determine the extent to which the Veteran's service-connected disabilities alone affect his ability to function, including to leave his home, and otherwise as they affect his needs under the requirements for attendance by another person. In this regard, the examiner should discuss the limitations caused by each of the Veteran's service-connected disabilities.

The examiner's assessment should include, but not be limited to, an evaluation of the Veteran's service-connected disabilities in relationship to (i) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (ii) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; (iii) inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; (iv) inability to attend to the wants of nature; or (v) incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to her daily environment.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, and after any additional development deemed appropriate, readjudicate the claims on appeal.  Provide the Veteran and his representative with a supplemental statement of the case (SSOC) before returning the claims back to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


